Order entered February 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00646-CR

                      ROBERT TRACY WARTERFIELD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F10-61655-Y

                                          ORDER
       We GRANT the State’s January 28, 2013 first motion for extension of time to file the

State’s brief. The time to file the State=s brief is EXTENDED until March 4, 2013.

                                                    /s/   DAVID EVANS
                                                          JUSTICE